                                            Case 3:20-cv-01876-SI Document 57 Filed 09/16/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     KUDOS INC,                                       Case No. 20-cv-01876-SI
                                  10                    Plaintiff,
                                                                                          ORDER RE AUGUST 20, 2021
                                  11             v.                                       DISCOVERY LETTERS
                                  12     KUDOBOARD LLC, et al.,                           Re: Dkt. Nos. 50, 51
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15          On March 17, 2020, plaintiff Kudos Inc. filed a complaint against defendants Kudoboard

                                  16   LLC and Aaron Rubens. Dkt. No. 1. The complaint alleges defendants infringed on plaintiff’s

                                  17   “KUDOS” marks and engaged in unfair competition. Id. at ¶ 10. On July 7, 2020, defendants filed

                                  18   an answer denying plaintiff’s claims, asserted defendants’ use of “KUDOBOARD” does not

                                  19   infringe on plaintiff’s marks, and brought counterclaims seeking cancellation of plaintiff’s

                                  20   “KUDOS” marks. Dkt. No. 9.

                                  21          On August 20, 2021, the parties filed two discovery letters regarding depositions,

                                  22   interrogatories, and discovery requests. Dkt. Nos. 50, 51. After carefully considering the parties’

                                  23   arguments, the Court rules as follows:

                                  24

                                  25          Plaintiff’s Request to Reopen Deposition of Defendants’ 30(b)(6) Witness

                                  26          Plaintiff requests the Court compel continuation of defendant Kudoboard’s 30(b)(6) witness,

                                  27   Aaron Rubens, because plaintiff received relevant documents after Mr. Rubens’ deposition. Dkt.

                                  28   No. 50 at 1. Defendants oppose continuing the deposition and argue plaintiff was not diligent in
                                               Case 3:20-cv-01876-SI Document 57 Filed 09/16/21 Page 2 of 5




                                   1   reviewing Defendants’ produced documents. Id. at 4.

                                   2            The Court GRANTS plaintiff’s request. Plaintiff shall have two hours to depose Aaron

                                   3   Rubens.

                                   4
                                                Plaintiff’s Request to Compel Defendants to Produce Responses to Plaintiff’s Second
                                   5            Set of Discovery Requests and Interrogatories
                                   6            Plaintiff requests the Court compel defendants to produce responses, without objections, to
                                   7   plaintiff’s second set of discovery requests and interrogatories because defendants waived their
                                   8   objections. Dkt. No. 50 at 2. Plaintiff argues defendants’ deadline to serve responses was March
                                   9   19, 2021 and defendants responded on March 22, 2021. Id. Defendants argue plaintiff raised this
                                  10   issue for the first time on August 15, 2021 and, based on conversations with defendants’ former
                                  11   counsel, defendants’ responses were timely. Id. at 4.
                                  12            The Court DENIES plaintiff’s request to deem all objections waived. See Davis v. Fendler,
Northern District of California
 United States District Court




                                  13   650 F.2d 1154, 1160 (9th Cir. 1981) (“Generally, in the absence of an extension of time or good
                                  14   cause, the failure to object to interrogatories within the time fixed by Rule 33 . . . constitutes a waiver
                                  15   of any objection.”). Defendants produced responses after a short delay, responses were ultimately
                                  16   produced, and there is no evidence of bad faith. See Lam v. City & County of San Francisco, 10-
                                  17   cv-4641-PJH (LB), 2015 WL 4498747, *3 (N.D. Cal. July 23, 2015) (“In determining whether a
                                  18   party has shown good cause, a court should evaluate relevant factors, including: (1) the length of
                                  19   the delay; (2) the reason for the delay; (3) the existence of bad faith; (4) the prejudice to the party
                                  20   seeking the disclosure; (5) the nature of the request; and (6) the harshness of imposing the waiver.”)
                                  21

                                  22            Plaintiff’s Request to Compel Production of Defendants’ Trello Account
                                  23            Plaintiff requests the Court compel defendants to produce archives of defendants’ Trello
                                  24   account. Dkt. No. 50 at 3. According to plaintiff, Trello is a website that defendants used to develop
                                  25   the KUDOBOARD employee recognition beta. Id. Defendants oppose plaintiff’s request and argue
                                  26   defendant Kudoboard has produced documents about Kudoboard’s employee recognition beta. Id.
                                  27   at 5.
                                  28            The Court GRANTS plaintiff’s request.            Information about Kudoboard’s employee
                                                                                           2
                                            Case 3:20-cv-01876-SI Document 57 Filed 09/16/21 Page 3 of 5




                                   1   recognition beta is relevant to the instant action. See Brookfield Comm., Inc. v. West Worldwide

                                   2   Entm’t, 174 F.3d 1038, 1053-54 (9th Cir. 2018) (“We look to the following . . . [to determine]

                                   3   likelihood of confusion: similarity of the conflicting designations; relatedness or proximity of the

                                   4   two companies' products or services; strength of [the] mark; marketing channels used; degree of

                                   5   care likely to be exercised by purchasers in selecting goods; West Coast's intent in selecting its

                                   6   mark; evidence of actual confusion; and likelihood of expansion in product lines.”); Official Airline

                                   7   Guides, Inc. v. Goss, 6 F.3d 1385, 1391 (9th Cir. 1993) (“The core element of trademark

                                   8   infringement is the likelihood of confusion, i.e., whether the similarity of the marks is likely to

                                   9   confuse customers about the source of the products.”).         Accordingly, the Court ORDERS

                                  10   defendants to produce any documents related to of defendants’ Trello account or confirm whether

                                  11   such such documents exist.

                                  12
Northern District of California
 United States District Court




                                              Plaintiff’s Request to Compel Production of Documents in the Possession, Custody, or
                                  13          Control of Kyler Deutmeyer
                                  14          Plaintiff requests the Court compel defendants to produce documents and communications
                                  15   in Kyler Deutmeyer’s possession and control. Dkt. No. 50 at 3. Mr. Deutmeyer is defendant
                                  16   Kudoboard’s Chief Technology Officer and is responsible for Kudoboard’s software development.
                                  17   Id. Defendants oppose plaintiff’s request and argue Mr. Deutmeyer is not a relevant custodian in
                                  18   the case and plaintiff’s request is overbroad. Id. at 5.
                                  19          The Court GRANTS plaintiff’s request. Defendants are hereby ORDERED to produce
                                  20   documents and communications in the control or possession of Mr. Deutmeyer.               However,
                                  21   defendants are not required to produce any engineering or software codes.
                                  22

                                  23          Defendants’ Request to Compel Additional Deposition Testimony
                                  24          Defendants request the Court compel additional deposition testimony of plaintiff’s 30(b)(6)
                                  25   witness, Muni Boga. Dkt. No. 51 at 1. Defendants argue Mr. Boga was not adequately prepared
                                  26   during his deposition. Id. Plaintiff opposes defendants’ request and argues Mr. Boga was prepared
                                  27   and testified for more than 6.5 hours. Id. at 3-4.
                                  28          The Court DENIES defendants’ request. Defendants had the opportunity to fairly examine
                                                                                            3
                                            Case 3:20-cv-01876-SI Document 57 Filed 09/16/21 Page 4 of 5




                                   1   Mr. Boga.

                                   2

                                   3

                                   4          Defendants’ Request to Compel Production of Representative Customer Interfaces

                                   5          Defendants request that the Court compel plaintiff to produce copies of interfaces that

                                   6   customers would see if customers used plaintiff’s products or services. Id. at 2. Defendants argue

                                   7   plaintiff has only produced employee interfaces. Id. Plaintiff argues it has produced “representative”

                                   8   customer interfaces. Id. at 4.

                                   9          The Court GRANTS defendants’ request. Plaintiff is hereby ORDERED to produce copies

                                  10   of interfaces that customers would see if customers used plaintiff’s products or services.

                                  11

                                  12          Defendants’ Request to Compel Production of Watch Notices
Northern District of California
 United States District Court




                                  13          Defendants request the Court compel production of information regarding plaintiff’s watch

                                  14   notices, which are alerts to trademark owners of problematic marks. Id. at 2. Plaintiff argues it

                                  15   produced watch notices for the United States. Id. at 4-5.

                                  16          The Court DENIES defendants’ request.

                                  17
                                              Defendants’ Request to Compel Production of Competitive Analysis Documents and
                                  18          Communications
                                  19          Defendants request the Court compel production of plaintiff’s competitive analysis
                                  20   documents and communications. Id. at 2-3. Defendants argue plaintiff produced fewer than four
                                  21   communications regarding a report from 2014 and 2020. Id. Plaintiff argues it has produced all
                                  22   competitive analysis documents and communications. Id. at 5.
                                  23          The Court DENIES defendants’ request.
                                  24

                                  25          Defendants’ Request to Compel Production of Privilege Log
                                  26          Defendants request the Court compel plaintiff to produce an adequate privilege log. Id. at
                                  27   3. Plaintiff argues defendants failed to meet and confer about the parties’ privilege logs. Id. at 5-6.
                                  28          The Court hereby ORDERS plaintiff and defendants to meet and confer on this issue and
                                                                                         4
                                           Case 3:20-cv-01876-SI Document 57 Filed 09/16/21 Page 5 of 5




                                   1   produce privilege logs by September 24, 2021.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 16, 2021

                                   5                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
